Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  162007 & (63)(69)(70)                                                                                    David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ROBERT DAVIS,                                                                                         Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 162007
                                                                     COA: 354622
                                                                     Ct of Claims: 20-000099-MM
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the motions for immediate consideration and for leave to file
  brief amicus curiae are GRANTED. The application for leave to appeal the September 16,
  2020 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court. The motion
  to intervene is DENIED as moot.

         VIVIANO, J. (dissenting).

          I would grant leave to hear this case to review whether the Secretary of State had
  legal authority to mail millions of applications for absentee ballots to voters who did not
  request them. Our Constitution requires the Secretary of State to “perform duties
  prescribed by law.” Const 1963, art 5, § 9 (emphasis added). In general, “ ‘[t]he extent of
  the authority of the people’s public agents is measured by the statute from which they
  derive their authority, not by their own acts and assumption of authority.’ ” Mich Ed Ass’n
  v Secretary of State (On Rehearing), 489 Mich. 194, 225-226 (2011), quoting Sittler v Bd
  of Control of Mich College of Mining & Tech, 333 Mich. 681, 687 (1952). The Court of
  Appeals’ partial dissent examined the statutes at issue and concluded that the Secretary of
  State’s action exceeded her authority. I believe the partial dissent raises a number of issues
  that this Court should address. Therefore, I respectfully dissent.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 28, 2020
         b1222
                                                                                Clerk